Exhibit 10.2

 

CHANGE IN CONTROL

SEVERANCE AGREEMENT

 

THIS CHANGE IN CONTROL SEVERANCE AGREEMENT (the “Agreement”) is entered into as
of November 19, 2012, by and between MEETINGHOUSE BANK (the “Bank”) and WAYNE
GOVE (the “Executive”).

 

WHEREAS, the Executive has made significant contributions to the success of the
Bank; and

 

WHEREAS, the Bank wishes to provide additional incentives for the Executive to
remain in the employment of the Bank.

 

NOW THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows.

 

1.                                      Termination after a Change in Control.

 

(a)                                 Cash benefit. Notwithstanding any other
provisions in this Agreement, if the Executive’s employment terminates
involuntarily, but without Cause, or voluntarily, but with Good Reason, in
either case within 12 months after a Change in Control, the Bank shall make a
lump-sum payment to the Executive in an amount in cash equal to two (2) times
the Executive’s base salary (at the rate in effect immediately prior to the
Change in Control or, if higher, the rate in effect when the Executive
terminates employment).  Unless a delay in payment is required under
Section 1(b) of this Agreement, the payment required under this
Section 1(a) shall be made within five (5) business days after the Executive’s
employment termination. The amount payable to the Executive hereunder shall not
be reduced to account for the time value of money or discounted to present
value. If the Executive’s employment terminates involuntarily, but without
Cause, before the Change in Control occurs but after discussions regarding the
Change in Control commence, then for purposes of this Agreement the Executive’s
employment shall be deemed to have terminated immediately after the Change in
Control and, unless delay is required under Section 1(b) of this Agreement, the
Executive shall be entitled to the cash benefit under this Section 1(a) within
five (5) business days after the Change in Control.  If, following a Change in
Control, the Executive is offered a “comparable position” by the acquirer and
the Executive declines the position, the Executive will not be entitled to any
benefits provided under this Agreement.  For purposes of this Agreement, a
“Comparable Position” shall mean a position that would (i) provide the employee
with base compensation and benefits that are comparable in the aggregate to
those provided to the employee prior to the Change in Control, (ii) provide the
employee with an opportunity for variable bonus compensation that is comparable
to the opportunity provided to the employee prior to the Change in Control,
(iii) be in a location that would not require the employee to increase his daily
one way commuting distance by more than twenty-five (25) miles as compared to
the employee’s commuting distance immediately prior to the Change in Control and
(iv) have job skill requirements and duties that are comparable to the
requirements and duties of the position held by the employee prior to the Change
in Control.

 

(b)                                 Payment of the benefit. If when employment
termination occurs the Executive is a “specified employee” within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), if
the cash severance benefit under Section 1(a) would be considered deferred
compensation under Section 409A of the Code, and finally if an exemption from
the six-month delay requirement of Section 409A(a)(2)(B)(i) of the Code is not
available, payment of the benefit under Section 1(a) shall be delayed and shall
be made to the Executive in a single lump sum without interest on

 

--------------------------------------------------------------------------------


 

the first business day of the seventh (7th) month after the month in which the
Executive’s employment terminates.

 

(c)                                  Change in Control defined.

 

For purposes of this Agreement, a “Change in Control” means and shall be deemed
to have occurred upon the occurrence of any of the following events.

 

(1)                                 The acquisition by any “person” or “group”
(as defined in or pursuant to Sections 13(d) and 14(d) of the Exchange Act)
(other than Meetinghouse Bancorp, Inc. (the “Company”), or any employee benefit
plan of the Company or the Bank), directly or indirectly, as “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act) of securities representing
fifty percent (50%) or more of either the then outstanding shares or the
combined voting power of the then outstanding securities of the Company or the
Bank;

 

(2)                                 Either a majority of the directors of the
Company elected at the Company’s annual stockholders meeting shall have been
nominated for election other than by or at the direction of the “incumbent
directors” of the Company, or the “incumbent directors” shall cease to
constitute a majority of the directors of the Company. The term “incumbent
director” shall mean any director who was a director of the Company on the
Effective Date and any individual who becomes a director of the Company
subsequent to the Effective Date and who is elected or nominated by or at the
direction of at least majority of the then incumbent directors; or

 

(3)                                 The consummation of (x) a merger,
consolidation or other business combination of the Company with any other
“person” or “group” (as defined in or pursuant to Sections 13(d) and 14(d) of
the 1934 Act) or affiliate thereof, other than a merger or consolidation that
would result in the outstanding common stock of the Company immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into common stock of the surviving entity or a parent or affiliate
thereof) more than fifty percent (50%) of the outstanding common stock of the
Company or such surviving entity or a parent or affiliate thereof outstanding
immediately after such merger, consolidation or other business combination, or
(y) a plan of complete liquidation of the Company or the Bank or an agreement
for the sale or disposition of all or substantially all of the Company’s or the
Bank’s assets.

 

(d)                                 Involuntary termination with Cause defined.
For purposes of this Agreement involuntary termination of the Executive’s
employment shall be considered involuntary termination with Cause if the
Executive shall have been terminated for any of the following reasons:

 

(1)                                 The Executive’s willful failure to follow or
to cooperate in carrying out any of the lawful policies of the Company or the
Bank or the lawful directions of the Board of Directors of the Bank;

 

(2)                                 Continued and willful neglect by the
Executive of the Executive’s duties for or on behalf of the Company or the Bank
for which the Executive provides services;

 

(3)                                 Willful misconduct of the Executive in
connection with the performance of any of Executive’s duties, including, by way
of example, but not limitation, misappropriation of funds or property of the
Company or the Bank or a depositor therein or borrower therefrom, or securing or
attempting to secure personally any profit in connection with any transaction
entered into on behalf of the Company or the Bank to the prejudice of the
Company or the Bank;

 

2

--------------------------------------------------------------------------------


 

(4)                                 Conduct by the Executive which results in
the Executive’s suspension and/or temporary prohibition or removal and/or
permanent prohibition from participation in the conduct of the affairs of the
Company or the Bank pursuant to the rules and regulations of the primary federal
or state banking agency for the Company or the Bank or any other federal or
state banking agency having regulatory jurisdiction over the Company or the
Bank;

 

(5)                                 Indictment or conviction of the Executive of
a felony or any misdemeanor involving moral turpitude or the Executive’s willful
violation of any law, rule or regulation to which the Company or the Bank is
subject or of a final order or other formal administrative action entered into,
by or imposed upon the Company or the Bank;

 

(6)                                 Willful violation of any code of conduct or
standards of ethics applicable to employees of the Company or the Bank that
results in material and demonstrable damage to the business or reputation of the
Company or the Bank; or

 

(7)                                 The issuance of a permanent injunction or
similar remedy against the Executive preventing the Executive from executing or
performing all or part of this Agreement.

 

For purposes of this Agreement, no act or failure to act on the Executive’s part
shall be deemed to have been intentional if it was due primarily to an error in
judgment or negligence. An act or failure to act on the Executive’s part shall
be considered intentional if it is not in good faith and if it is without a
reasonable belief that the action or failure to act is in the Bank’s best
interests. Any act or failure to act based upon authority granted by resolutions
duly adopted by the Board of Directors or based upon the advice of counsel for
the Bank shall be conclusively presumed to be in good faith and in the Bank’s
best interests.

 

(e)                                  Voluntary termination with Good Reason
defined. For purposes of this Agreement a voluntary termination by the Executive
shall be considered a voluntary termination with Good Reason if the conditions
stated in both clauses (1) and (2) are satisfied —

 

(1)                                 a voluntary termination by the Executive
shall be considered a voluntary termination with Good Reason if any of the
following occur without the Executive’s advance written consent, and the term
Good Reason shall mean the occurrence of any of the following without the
Executive’s advance written consent —

 

(i)                                     a material diminution of the Executive’s
base salary,

 

(ii)                                  a material diminution of the Executive’s
authority, duties, or responsibilities,

 

(iii)                               a material diminution in the authority,
duties, or responsibilities of the supervisor to whom the Executive is required
to report,  or

 

(iv)                              a change by more than twenty-five (25) miles
in the geographic location at which the Executive must perform services.

 

(2)                                 the Executive must give notice to the Bank
of the existence of one or more of the conditions described in clause (1) within
sixty (60) days after the initial existence of the condition, and the Bank shall
have thirty (30) days thereafter to remedy the condition. In addition, the
Executive’s voluntary termination because of the existence of one or more of the
conditions described in clause (1) must occur within six months after the
initial existence of the condition.

 

3

--------------------------------------------------------------------------------


 

2.                                      Continuation of Benefits.

 

(a)                             Benefits. Subject to Section 2(b) of this
Agreement, if the Executive’s employment terminates involuntarily but without
Cause or voluntarily but for Good Reason within twelve (12) months after a
Change in Control, the Bank shall continue or cause to be continued life and
health insurance coverage substantially identical to the coverage maintained for
the Executive before termination and in accordance with the same schedule
prevailing before employment termination. The insurance coverage shall cease
twenty-four (24) months after the Executive’s termination.

 

(b)                                 Alternative lump-sum cash payment. If
(x) under the terms of the applicable policy or policies for the insurance
benefits specified in Section 2(a) it is not possible to continue the
Executive’s coverage, or (y) if when employment termination occurs the Executive
is a specified employee within the meaning of Section 409A of the Code, if any
of the continued insurance coverage benefits specified in Section 2(a) would be
considered deferred compensation under Section 409A of the Code, and finally if
an exemption from the six-month delay requirement of Section 409A(a)(2)(B)(i) of
the Code is not available for that particular insurance benefit, instead of
continued insurance coverage under Section 2(a) the Bank shall pay or cause to
be paid to the Executive in a single lump sum an amount in cash equal to the
present value of the Bank’s projected cost to maintain that particular insurance
benefit had the Executive’s employment not terminated, assuming continued
coverage for twenty-four (24) months. The lump-sum payment shall be made within
five (5) business days after employment termination or, if the Executive is a
specified employee within the meaning of Section 409A of the Code and an
exemption from the six-month delay requirement of Section 409A(a)(2)(B)(i) of
the Code is not available, on the first business day of the seventh month after
the month in which the Executive’s employment terminates.

 

3.                                      Termination for Which No Benefits Are
Payable. Despite anything in this Agreement to the contrary, the Executive shall
be entitled to no benefits under this Agreement if the Executive’s employment
terminates with Cause, if the Executive dies while actively employed by the
Bank, or if the Executive becomes totally disabled while actively employed by
the Bank. For purposes of this Agreement, the term “totally disabled” means that
because of injury or sickness the Executive is unable to perform the Executive’s
duties. The benefits, if any, payable to the Executive or the Executive’s
beneficiary or estate relating to the Executive’s death or disability shall be
determined solely by such benefit plans or arrangements as the Bank may have
with the Executive relating to death or disability, not by this Agreement.

 

4.                                      Term of Agreement.

 

(a)                                 The term of this Agreement shall include:
(i) the initial term, consisting of the period commencing on the date of this
Agreement and ending November 19, 2014, plus (ii) any and all extensions of the
initial term made pursuant to this Section 4.

 

(b)                                 Commencing on November 19, 2013 (the
“Renewal Date”), and continuing on each anniversary of the Renewal Date
thereafter, the disinterested members of the Board of Directors may extend the
Agreement term, so that the remaining term of the Agreement, following Board
action, will be two (2) years, unless Executive elects not to extend the term of
this Agreement by giving proper written notice.  The Board of Directors will
review the Agreement and Executive’s performance annually for purposes of
determining whether to extend the Agreement term and will include the rationale
and results of its review in the minutes of the meetings.  The Board of
Directors will notify Executive as soon as possible after each annual review
whether it has determined to extend the Agreement.

 

4

--------------------------------------------------------------------------------


 

5.                                      Limitation of Benefits Under Certain
Circumstances.  In the event that the aggregate payments or benefits to be made
or afforded to Executive in the event of a Change of Control (whether under this
Agreement or otherwise) would be deemed to include an “excess parachute payment”
under Code Section 280G or any successor thereto, then such payments or benefits
shall be reduced to the extent necessary to avoid treatment as an “excess
parachute payment”, with the reduction among such payments and benefits to be
made first to payments and benefits payable or provided under this Agreement.

 

6.                                      This Agreement Is Not an Employment
Contract. The parties hereto acknowledge and agree that (x) this Agreement is
not a management or employment agreement and (y) nothing in this Agreement shall
give the Executive any rights or impose any obligations to continued employment
by the Bank or any subsidiary or successor of the Bank.

 

7.                                      Withholding of Taxes.  The Bank may
withhold from any benefits payable under this Agreement all Federal, state,
local or other taxes as may be required by law, governmental regulation, or
ruling.

 

8.                                      Successors and Assigns.

 

(a)                                 This Agreement shall be binding upon the
Bank and any successor to the Bank, including any persons acquiring directly or
indirectly all or substantially all of the business or assets of the Bank by
purchase, merger, consolidation, reorganization, or otherwise. But, this
Agreement and the Bank’s obligations under this Agreement are not otherwise
assignable, transferable, or delegable by the Bank. By agreement in form and
substance satisfactory to the Executive, the Bank shall require any successor to
all or substantially all of the business or assets of the Bank expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent the Bank would be required to perform had no succession occurred.

 

(b)                                 This Agreement shall inure to the benefit of
and be enforceable by the Executive’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, and legatees.

 

(c)                                  This Agreement is personal in nature.
Without written consent of the other party, neither party shall assign,
transfer, or delegate this Agreement or any rights or obligations under this
Agreement except as expressly provided in this Section 8. Without limiting the
generality of the foregoing, the Executive’s right to receive payments hereunder
is not assignable or transferable, whether by pledge, creation of a security
interest, or otherwise, except for a transfer by Executive’s will or by the laws
of descent and distribution. If the Executive attempts an assignment or transfer
that is contrary to this Section 8, the Bank shall have no liability to pay any
amount to the assignee or transferee.

 

9.                                      Notices. Any notice under this Agreement
shall be deemed to have been effectively made or given if in writing and
personally delivered, delivered by mail properly addressed in a sealed envelope,
postage prepaid by certified or registered mail, delivered by a reputable
overnight delivery service, or sent by facsimile. Unless otherwise changed by
notice, notice shall be properly addressed to the Executive if addressed to the
address of the Executive on the books and records of the Bank at the time of the
delivery of the notice, and properly addressed to the Bank if addressed to the
board of directors at the Bank’s executive offices.

 

10.                               Captions and Counterparts. The headings and
subheadings in this Agreement are included solely for convenience and shall not
affect the interpretation of this Agreement. This Agreement may be executed in
one or more counterparts, each of which shall be deemed to be an original but
all of which together shall constitute one and the same agreement.

 

5

--------------------------------------------------------------------------------


 

11.                               Amendments and Waivers. No provision of this
Agreement may be modified, waived, or discharged unless the waiver,
modification, or discharge is agreed to in a writing signed by the Executive and
by the Bank. No waiver by either party hereto at any time of any breach by the
other party hereto or waiver of compliance with any condition or provision of
this Agreement to be performed by the other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.

 

12.                               Severability. The provisions of this Agreement
are severable. The invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions of this Agreement.
Any provision held to be invalid or unenforceable shall be reformed to the
extent and solely to the extent necessary to make it valid and enforceable.

 

13.                               Governing Law, Jurisdiction and Forum.  This
Agreement shall be construed under and governed by the internal laws of
Massachusetts, without giving effect to any conflict of laws provision or
rule that would cause the application of the laws of any jurisdiction other than
Massachusetts.  By entering into this Agreement, the Executive acknowledges that
the Executive is subject to the jurisdiction of both the federal and state
courts in Massachusetts.

 

14.                               Entire Agreement. This Agreement constitutes
the entire agreement between the Bank and the Executive concerning the subject
matter. No rights are granted to the Executive under this Agreement other than
those specifically set forth. No agreements or representations, oral or
otherwise, expressed or implied concerning the subject matter hereof have been
made by either party that are not set forth expressly in this Agreement. This
Agreement supersedes and replaces in its entirety any prior severance or
employment agreement between the Bank and the Executive.

 

15.                               No Mitigation Required.  The Executive shall
not be required to mitigate the amount of any payment provided for in this
Agreement by seeking other employment or otherwise, nor shall any profits,
income, earnings, or other benefits from any source whatsoever create any
mitigation, offset, reduction, or any other obligation on the part of the
Executive hereunder or otherwise.

 

16.                               Internal Revenue Code Section 409A.  The Bank
and the Executive intend that their exercise of authority or discretion under
this Agreement shall comply with Section 409A of the Code.  If any provision of
this Agreement does not satisfy the requirements of Section 409A of the Code,
the provision shall be applied in a manner consistent with those requirements,
despite any contrary provision of this Agreement. If any provision of this
Agreement would subject the Executive to additional tax or interest under
Section 409A of the Code, the Bank shall reform the provision. However, the Bank
shall maintain to the maximum extent practicable the original intent of the
applicable provision without subjecting the Executive to additional tax or
interest, and the Bank shall not be required to incur any additional
compensation expense as a result of the reformed provision. References in this
Agreement to Section 409A of the Code include rules, regulations, and guidance
of general application issued by the Department of the Treasury under
Section 409A of the Code.

 

17.                               Source of Payments.  All payments provided in
this Agreement shall be timely paid in cash or check from the general funds of
the Bank.  The Company, however, unconditionally guarantees payment and
provision of all amounts and benefits due hereunder to Executive and, if such
amounts and benefits due from the Bank are not timely paid or provided by the
Bank, such amounts and benefits shall be paid or provided by the Company.

 

18.                               Effect of Federal Banking Statutes and
Regulations.  Notwithstanding anything herein contained to the contrary, any
payments to the Executive by the Bank whether pursuant to this Agreement or
otherwise, are subject to and conditioned upon their compliance with
Section 18(k) of the

 

6

--------------------------------------------------------------------------------


 

Federal Deposit Insurance Act, 12 U.S.C. Section 1828(k), and the regulations
promulgated thereunder in 12 C.F.R. Part 359.  In addition, the Executive agrees
that this Agreement is subject to amendment at any time in order to comply with
laws that are applicable to the Bank (including regulations and rules relating
to any governmental program in which the Bank may participate).

 

IN WITNESS WHEREOF, the parties have executed this Change in Control Severance
Agreement as of the date first written above.

 

 

 

MEETINGHOUSE BANK

 

 

 

/s/ William J. Fitzgerald

 

 

 

 

 

EXECUTIVE

 

 

 

/s/ Wayne Gove

 

Wayne Gove

 

7

--------------------------------------------------------------------------------